Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerry Mahurin on July 28, 2021.
The application has been amended as follows: 

1.	(Currently Amended)  A system for providing light communication (LC) in an aircraft, comprising:	at least two LC transmitters, each [[an]] LC transmitter configured to broadcast light of a particular frequency or frequency band within a respective defined region of a cockpit of the aircraft to establish an attocell in the respective defined region of the cockpit; 	an electronic flight bag comprising an LC receiver configured to receive light broadcast by at least one of the [[an]] LC transmitters one or more [[the]] particular frequency or frequency bands [[band]]; and	an interface to an aircraft data network in electronic communication with aircraft systems monitoring and/or controlling aircraft flight conditions and the LC transmitters a particular respective [[the]] defined region of the cockpit.
2.	(Currently Amended)  The system of claim 1, wherein each [[the]] LC transmitter is a Light Emitting Diode (LED).
3.	(Previously Presented)  The system of claim 1, wherein the LC receiver is a photodetector.
4.	(Previously Presented)  The system of claim 1, wherein the light communication is established using a visible light spectrum, an invisible light spectrum, or both.
	
5.	(Currently Amended)  The system of claim 1, further comprising:	a processor for controlling each LC transmitter receiver 
6.	(Currently Amended)  The system of claim 5, wherein the executable code further comprises instructions for causing the processor to:	identify a current location of the LC receiver a respective LC transmitter 
7.	(Currently Amended)  The system of claim 6, wherein the executable code further comprises instructions for causing the processor to:electronic flight bag electronic flight bag 
8.	(Currently Amended)  The system of claim 6, wherein the executable code further comprises instructions for causing the processor to:	disable one or more selected applications on the electronic flight bag electronic flight bag 
9.	(Currently Amended)  The system of claim 5, wherein the executable code further comprises instructions for causing the processor to:	establish a session with the electronic flight bag a respective LC transmitter electronic flight bag 
10.	(Previously Presented)  The system of claim 9, wherein the session and session data are associated with one or more aircraft systems.
11 through 20.  (Canceled) 


 is configured to broadcast light in to establish a first attocell in respective defined region of the cockpitis configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the cockpit to establish a second attocell in the second respective defined region of the cockpit; and	the electronic flight bag LC receiver is further configured to receive light broadcast by an LC transmitter 
22.	(Currently Amended) The system of claim 1 wherein:	is configured to broadcast light in to establish a first attocell in respective defined region of the cockpitis configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the cockpit to establish a second attocell in the second respective defined region of the cockpit; and	the electronic flight bag LC receiver is further configured to receive light broadcast by an LC transmitter 
23.	(Currently Amended) The system of claim 1 wherein:	is configured to broadcast light in to establish a first attocell in respective defined region of the cockpitis configured to broadcast light in a second frequency band that overlaps with the first frequency band within a second respective defined region of the cockpit to establish a second attocell in the second respective defined region of the cockpit; and	the electronic flight bag LC receiver is further configured to receive light broadcast by an LC transmitter 
24.	(Currently Amended) The system of claim 1 wherein:	 is configured to broadcast light in to establish a first attocell in respective defined region of the cockpit, and the is configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the cockpit to establish a second attocell in the second respective defined region of the transmitter transmitter 
25.	(Currently Amended) The system of claim 24, further comprising a third electronic flight bag electronic flight bag comprising an LC receiver configured to receive light broadcast by an LC transmitter 
26.	(Currently Amended) The system of claim 1 wherein:	 is configured to broadcast light in to establish a first attocell in respective defined region of the cockpit, and the is configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the cockpit to establish a second attocell in the second respective defined region of the cockpit; 	the first electronic flight bag LC receiver is further configured to receive light broadcast by an LC transmitter transmitter 
27.	(Currently Amended) The system of claim 26, further comprising a third electronic flight bag comprising an LC receiver configured to receive light broadcast by an LC transmitter 
28.	(Currently Amended) The system of claim 1 wherein:	 is configured to broadcast light in to establish a first attocell in respective defined region of the cockpit, and the is configured to broadcast light of the first particular frequency or frequency band and broadcast light of a second particular frequency or in a second frequency band within a second respective defined region of the cockpit to establish a second attocell in the second respective defined region of the cockpit; 	the first electronic flight bag LC receiver is further configured to receive light broadcast by an LC transmitter transmitter 
29.	(Currently Amended) The system of claim 28, further comprising a third electronic flight bag electronic flight bag comprising an LC receiver configured to receive light broadcast by an LC transmitter 
Allowable Subject Matter
Claims 1-10 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance.  See the Final Action regarding the teachings of the prior art.
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a system for providing light communication (LC) in an aircraft, comprising at least two LC transmitters, each LC transmitter configured to broadcast light of a particular frequency or frequency band within a respective defined region of a cockpit of the aircraft to establish an attocell in the respective defined region of the cockpit; and an interface to an aircraft data network in electronic communication with aircraft systems monitoring and/or controlling aircraft flight conditions and the LC transmitters and therethrough to the electronic flight bag when the electronic flight bag is disposed in a particular respective defined region of the cockpit.  See also Applicant’s arguments filed with the AFCP Request.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636